                  Case 20-12456-JTD               Doc 676    Filed 12/07/20    Page 1 of 1


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------x
In re:                                                   :   Chapter 11
                                                         :
RTI HOLDING COMPANY, LLC, et al.,                        :   Case No. 20-12456 (JTD)
                                                         :
                    Debtors.                             :   (Jointly Administered)
------------------------------------------------------x

                            MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the attached certification, undersigned counsel moves for the
admission pro hac vice of Brian D. Huben to represent SCF RC Funding IV, LLC, Brixmor Operating
Partnership LP, CGI 3, LP, DHRT INVESTMENTS, LLC, MICHAEL L. SHULAR, RCLAN-RT,
LLC/JENORA-RT, LLC, STORE Master Funding XIII, LLC, STORE Master Funding XIV, LLC,
STORE SPE Ruby Tuesday 2017-8, LLC in this action.

December 7, 2020.                                            /s/ Leslie C. Heilman
                                                             Leslie C. Heilman (No. 4716)
                                                             BALLARD SPAHR LLP
                                                             919 N. Market Street, 11th Floor
                                                             Wilmington, DE 19801
                                                             Telephone: (302) 252-4446
                                                             E-mail: heilmanl@ballardspahr.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California, and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 3/25/14. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.
                                                            /s/ Brian D. Huben
                                                            Brian D. Huben
                                                            BALLARD SPAHR LLP
                                                            2029 Century Park East
                                                            Suite 800
                                                            Los Angeles, CA 90067-2909
                                                            Telephone: (424) 204-4353
                                                            E-mail:hubenb@ballardspahr.com

                                         ORDER GRANTING MOTION
              IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                                JOHN T. DORSEY
         Dated: December 7th, 2020                              UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
